Detailed Action
	The communications received 07/20/200 have been filed and considered by the Examiner. Claims 1-7 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  “comprises is” should read “comprises”.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  “0.5 oz.” should read “0.5 oz. of”.  Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,426,229 hereinafter ‘229 in view of Maynard (US 2017/0209867) hereinafter MAY. 
As for claim 1, ‘229 claims a method of manufacturing a shoe sole, the method comprising the steps: acquiring a plurality of tennis balls; 
grinding the tennis balls in a granulator, thereby generating felt fuzz and rubber granules; 
passing said felt fuzz and rubber granules through at least one screen, thereby separating said rubber granules from said felt fuzz; 
combining water and polyurethane, resulting in a water and polyurethane mixture; combining said water and polyurethane mixture with said rubber granules;
 mixing said rubber granules and said water and polyurethane mixture into a rubber mixture; placing said rubber mixture into a mold (into the hydraulic press); 
forming a footwear sole with said mold; curing said footwear sole; and applying said sole to a piece of footwear [claims 1 and 9].

‘229 does not claim passing said felt fuzz and rubber granules through a rotary machine comprising teeth which remove said felt fuzz from said rubber granules.

MAY teaches a plastic granulator apparatus which includes a cutting segment rail with multiple spaced teeth which are complementary to a rotary cutter segment (i.e.  a rotary device with teeth) [Abstract; 0006]. This plastic granulator has a throughput increase of greater than 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added the plastic granulator apparatus to the granulating step of ‘229 in order to uniformly divide the tennis balls using a device with high throughput. It is understood that by applying a rotary device with teeth that at least some felt fuzz would be removed. 

As for claim 2, ‘229/MAY teach claim 1 and ‘229 further claims the 5.2 oz of polyurethane and 0.6 oz of water [claim 2].

As for claim 3, ‘229/MAY teach claim 1 and ‘229 further claims the 5.2 oz of polyurethane and 0.6 oz of water and the one pound of rubber granules [claim 3].

As for claim 4, ‘229/MAY teach claim 3 and ‘229 further claims the 0.5 oz of felt fuzz being added into the rubber mixture [claim 4].

Claims 5-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,426,229 hereinafter ‘229 in view of Maynard (US 2017/0209867) hereinafter MAY as applied to claim 1 and further in view of Levanduski et al (US 2013/0230720) hereinafter LEV. 

As for claim 5, ‘229/MAY teach claim 1 and ‘229 further claims a 1/8” size of the screen holes [claim 7] but does not claim a second screen. 

LEV teaches a screen used in screening solid material (DRI) to remove fines [Abstract; 0001].  The screen uses multiple screens (#72 understood to correspond to the first portion, #74 to the second portion, #76 to the third portion) where the material is passed from the larger screen to the second smaller screen [Fig. 9 #72, 74, and 76; 0054]. The first screen is 1/4” and the second is 1/8” (which are the claimed sizes of claim 6). This combination allows for the control of processing of the material [0054].

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used the screen of LEV as the screen of ‘229/MAY in order to control the processing of the material being screened. Additionally, it would have been a simple substitution of screening devices especially as LEV teaches a final screen of the same dimensions as those of ‘229/MAY. A simple substitution of one known element for another to obtain predictable results is prima facie obvious [see e.g. MPEP 2143(I)(B)].

Claims 1-4 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,426,229 hereinafter ‘229 in view of Maynard (US 2017/0209867) hereinafter MAY and Wu (US 2012/0144702) hereinafter WU.



WU teaches a method of forming a shoe sole out of recycled rubber particles and fabrics (rubber and fabrics of shoes) [Abstract; 0013]. In which the recycled material is mixed with a base rubber [0016] and then molded and cured to form the shoe sole [0016]. The shaping, curing, and molding steps are understood to contribute to the ability of the process to be automatized and continuous which aids in the reduction of manufacturing cost [0018].

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used the molding and shaping steps of WU as the molding and shaping steps of ‘229/MAY in order to contribute to the ability of the process to be automatized and continuous which aids in the reduction of manufacturing cost. As WU also deals with the formation of shoe soles from mixed recycled materials one of ordinary skill in the art would have expected success. 

As for claim 2, ‘229/MAY/WU teach claim 1 and ‘229 further claims the 5.2 oz of polyurethane and 0.6 oz of water [claim 2].

As for claim 3, ‘229/MAY/WU teach claim 1 and ‘229 further claims the 5.2 oz of polyurethane and 0.6 oz of water and the one pound of rubber granules [claim 3].



As for claim 7, KRA/MAY/WU teach claim 1 and WU further teaches the mold having a heat source (as the mold is heated therefore it must have a heat source) and it is understood that the heating improves the curing (as the heating is done for curing reasons) [0016].

Claims 5-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,426,229 hereinafter ‘229 in view of Maynard (US 2017/0209867) hereinafter MAY and Wu (US 2012/0144702) hereinafter WU as applied to claim 1 and further in view of Levanduski et al (US 2013/0230720) hereinafter LEV. 

As for claim 5, ‘229/MAY/WU teach claim 1 and ‘229 further claims a 1/8” size of the screen holes [claim 7] but does not claim a second screen. 

LEV teaches a screen used in screening solid material (DRI) to remove fines [Abstract; 0001].  The screen uses multiple screens (#72 understood to correspond to the first portion, #74 to the second portion, #76 to the third portion) where the material is passed from the larger screen to the second smaller screen [Fig. 9 #72, 74, and 76; 0054]. The first screen is 1/4” and the second is 1/8” (which are the claimed sizes of claim 6). This combination allows for the control of processing of the material [0054].

prima facie obvious [see e.g. MPEP 2143(I)(B)].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Krause (US 2018/0220746) hereinafter KRA (supplied by the Applicant in the IDS filed 07/20/2020) in view of Maynard (US 2017/0209867) hereinafter MAY.

KRA teaches a method of manufacturing a shoe sole, the method comprising the steps: 
acquiring a plurality of tennis balls [Abstract]; 
grinding the tennis balls in a granulator, thereby generating felt fuzz and rubber granules [Fig. 2; 0023]; 
passing said felt fuzz and rubber granules through at least one screen, thereby separating said rubber granules from said felt fuzz [0024];
combining water and polyurethane, resulting in a water and polyurethane mixture (it’s understood by the phrasing that the polyurethane and water are already combined) [0025; 0030]; 
combining said water and polyurethane mixture with said rubber granules [0025]; 
mixing said rubber granules and said water and polyurethane mixture into a rubber mixture [0025]; 

forming a footwear sole with said mold (as the sheet is used to form the sole) [0026-27]; 
curing said footwear sole [0027]; 
and applying said sole to a piece of footwear [0028].

KRA does not teach passing said felt fuzz and rubber granules through a rotary machine comprising teeth which remove said felt fuzz from said rubber granules.

MAY teaches a plastic granulator apparatus which includes a cutting segment rail with multiple spaced teeth which are complementary to a rotary cutter segment (i.e.  a rotary device with teeth) [Abstract; 0006]. This plastic granulator has a throughput increase of greater than 28% and has a product that is uniformly divided (therefore it is understood that at least some felt would be removed should it work upon a tennis ball as the claim suggests that the step of applying the rotary device with teeth is what removes felt) [0014]. 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added the plastic granulator apparatus to the granulating step of KRA in order to uniformly divide the tennis balls using a device with high throughput. It is understood that by applying a rotary device with teeth that at least some felt fuzz would be removed. 



As for claim 3, KRA/MAY teach claim 1 and KRA further teaches the 5.2 oz of polyurethane and 0.6 oz of water and the one pound of rubber granules [0025].

As for claim 4, KRA/MAY teach claim 3 and KRA further teaches the 0.5 oz of felt fuzz being added into the rubber mixture [0024].

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Krause (US 2018/0220746) hereinafter KRA (supplied by the Applicant in the IDS filed 07/20/2020) in view of Maynard (US 2017/0209867) hereinafter MAY as applied to claim 1 and further in view of Levanduski et al (US 2013/0230720) hereinafter LEV.

As for claims 5-6, KRA/MAY teach claim 1 and KRA further teaches a screen to sort the ground tennis balls (as ground mass) that can have 1/8” holes [0024] but do not teach a second screen. 

LEV teaches a screen used in screening solid material (DRI) to remove fines [Abstract; 0001].  The screen uses multiple screens (#72 understood to correspond to the first portion, #74 to the second portion, #76 to the third portion) where the material is passed from the larger screen to the second smaller screen [Fig. 9 #72, 74, and 76; 0054]. The first screen is 1/4” 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used the screen of LEV as the screen of KRA/MAY in order to control the processing of the material being screened. Additionally, it would have been a simple substitution of screening devices especially as LEV teaches a final screen of the same dimensions as those of KRA/MAY. A simple substitution of one known element for another to obtain predictable results is prima facie obvious [see e.g. MPEP 2143(I)(B)].

  


Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Krause (US 2018/0220746) hereinafter KRA (supplied by the Applicant in the IDS filed 07/20/2020) in view of Maynard (US 2017/0209867) hereinafter MAY as applied to claim 1 and further in view of Wu (US 2012/0144702) hereinafter WU. 

As for claim 1, it is the Examiner’s position that KRA/MAY substantially teach the molding step. Should the Applicant disagree:
WU teaches a method of forming a shoe sole out of recycled rubber particles and fabrics (rubber and fabrics of shoes) [Abstract; 0013]. In which the recycled material is mixed with a 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used the molding and shaping steps of WU as the molding and shaping steps of KRA/MAY in order to contribute to the ability of the process to be automatized and continuous which aids in the reduction of manufacturing cost. As WU also deals with the formation of shoe soles from mixed recycled materials one of ordinary skill in the art would have expected success. 

As for claim 2, KRA/MAY/WU teach claim 1 and KRA further teaches the 5.2 oz of polyurethane and 0.6 oz of water [0025].

As for claim 3, KRA/MAY/WU teach claim 1 and KRA further teaches the 5.2 oz of polyurethane and 0.6 oz of water and the one pound of rubber granules [0025].

As for claim 4, KRA/MAY/WU teach claim 3 and KRA further teaches the 0.5 oz of felt fuzz being added into the rubber mixture [0024].

As for claim 7, KRA/MAY/WU teach claim 1 and WU further teaches the mold having a heat source (as the mold is heated therefore it must have a heat source) and it is understood that the heating improves the curing (as the heating is done for curing reasons) [0016].

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Krause (US 2018/0220746) hereinafter KRA (supplied by the Applicant in the IDS filed 07/20/2020) in view of Maynard (US 2017/0209867) hereinafter MAY and  Wu (US 2012/0144702) hereinafter WU as applied to claim 1 and further in view of Levanduski et al (US 2013/0230720) hereinafter LEV. 

As for claim 5, KRA/MAY/WU teach claim 1 and KRA further teaches a screen to sort the ground tennis balls (as ground mass) that can have 1/8” holes [0024] but do not teach a second screen. 

LEV teaches a screen used in screening solid material (DRI) to remove fines [Abstract; 0001].  The screen uses multiple screens (#72 understood to correspond to the first portion, #74 to the second portion, #76 to the third portion) where the material is passed from the larger screen to the second smaller screen [Fig. 9 #72, 74, and 76; 0054]. The first screen is 1/4” and the second is 1/8” (which are the claimed sizes of claim 6). This combination allows for the control of processing of the material [0054].

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used the screen of LEV as the screen of KRA/MAY in order to control the processing of the material being screened. Additionally, it would have been a simple substitution of screening devices especially as LEV teaches a final screen of the same prima facie obvious [see e.g. MPEP 2143(I)(B)].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414. The examiner can normally be reached M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.V./Examiner, Art Unit 1748                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712